 


109 HR 2683 IH: Community Economic Development Expertise Enhancement Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2683 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mrs. Jones of Ohio (for herself, Mr. Tiberi, Mr. Grijalva, Mr. Blumenauer, Mr. McIntyre, Ms. Eddie Bernice Johnson of Texas, Mr. Owens, Mr. Kildee, Ms. Carson, Ms. Schakowsky, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To increase the expertise and capacity of community-based organizations involved in economic development activities and key community development programs. 
 
 
1.Short titleThis Act may be cited as the Community Economic Development Expertise Enhancement Act of 2005. 
IExpertise Enhancement 
101.Findings and purposes 
(a)Congressional findingsThe Congress finds that— 
(1)there are a multitude of community economic development programs that the Federal Government successfully administers that help many of the Nation’s most economically distressed areas revitalize their physical and economic structures and provide support to small and medium-sized businesses to help them grow and generate long-term jobs and economic opportunity; 
(2)there are many nonprofit, nongovernmental, community-based economic development organizations, including faith-based organizations, that have successfully operated community economic development programs that create jobs, build homes, and revitalize local markets; 
(3)existing Federal community economic development programs are intended to leverage private sector investment as part of an overall community development effort; 
(4)existing Federal community economic development programs connect residents of distressed neighborhoods to jobs and opportunities of the regional marketplace, thereby replacing economic distress with opportunity; 
(5)existing Federal community economic development programs provide financial assistance, including tax credits and loan guarantees, involve private investment institutions and universities, and provide technical expertise for small businesses; 
(6)existing Federal community economic development programs build upon ongoing efforts to encourage economic growth in distressed communities, helping to create new affordable housing opportunities, allowing communities to address important public safety, access to capital, infrastructure, and environmental concerns, and providing social services including affordable health care, transportation, child care, and youth development; 
(7)the continuing success of Federal community economic development programs will depend in great measure upon the ability of community-based organizations and private sector institutions to form partnerships that connect residents of distressed neighborhoods to jobs and other opportunities; 
(8)the Federal Government administers various programs that employ the services and capabilities of community-based organizations to deliver a wide range of services to residents of distressed communities; 
(9)Federal community economic development programs help achieve lasting improvement and enhance domestic prosperity by the establishment of stable and diversified local economies, sustainable development, and improved local conditions; 
(10)there is a need for greater cooperation between the Federal Government, States, and other entities to ensure that, consistent with national community economic development objectives, Federal programs are compatible with, and further the objectives of, State, regional, and local economic development plans and comprehensive economic development strategies; 
(11)while economic development is an inherently local process, the Federal Government should work in closer partnership with community-based economic development organizations to ensure that existing resources are fully utilized and all Americans have an opportunity to participate in the economic growth of the United States; and 
(12)extending technical assistance to community-based economic development organizations may be necessary or desirable to— 
(A)alleviate economic distress; 
(B)encourage and support public-private partnerships for the formation and improvement of economic development strategies that promote the growth of the national economy; 
(C)stimulate modernization and technological advances in the generation and commercialization of goods and services; and 
(D)enhance the effectiveness of United States companies in the global economy. 
(b)PurposesThe purposes of this title are— 
(1)to provide a new source of Federal funding to enhance the capabilities of nonprofit, nongovernmental, community-based economic development organizations, or collaborations of such organizations, to leverage private sector investment in low income, renewal communities, enterprise communities, and empowerment zones as part of an overall community development strategy; 
(2)to establish educational programs for nonprofit, nongovernmental, community-based organizations to expand their project development capabilities; 
(3)to increase the use of tax incentives to leverage private sector investment in community economic development projects; 
(4)to promote and facilitate investments in community-based economic development projects from traditional and nontraditional capital sources; 
(5)to encourage partnerships between community-based organizations that will expand and enhance the expertise of emerging such nonprofit, nongovernmental organizations in utilizing private sector investment as part of their comprehensive community development strategies; and 
(6)to ensure that viable community economic development projects are successfully pursued throughout the United States in communities having a wide range of economic, geographic, and social characteristics. 
102.Grants to increase capacity and expertise of nonprofit, nongovernmental community-based organizations involved in community economic development activities 
(a)Grant authorityThe Secretary of Housing and Urban Development may make grants under this section only to eligible community-based economic development organizations only for the purposes under subsection (c). 
(b)Eligible community-based economic development organizationsFor purposes of this section, the term eligible community-based economic development organization means a community-based economic development organization (as such term is defined under section 7), or a collaboration of such organizations (such as city or state community economic development associations), that demonstrates management capacity by meeting, as determined by the Secretary, two or more of the following requirements: 
(1)Affordable housingHaving completed construction of 10 or more dwelling units of affordable housing. 
(2)FacilitiesHaving completed construction of a commercial, industrial, retail, or community facility project. 
(3)PartneringPartnering, or having a history of partnering, with community-based economic development organizations to provide training, education, capacity, technical assistance, or other mentoring services. 
(4)Support of emerging organizationsExhibiting willingness to form operational partnerships and execute contractual agreements with emerging community-based economic development organizations. 
(5)Ownership of assetsHaving ownership of tangible assets the value of which are equal to or exceed the value of the grant requested under this section. 
(c)Use of funds 
(1)PurposesAmounts from grants under this section may be used only for the following purposes: 
(A)Salaries and administrative expensesFor salaries or administrative expenses of the grantee or an emerging community-based economic development organization that is undertaking a community economic development project. 
(B)Technical assistanceTo provide technical assistance to an emerging community-based economic development organization that is undertaking a community economic development project. 
(C)Training and researchThrough subgrants pursuant to paragraph (2), for training, research, and technical assistance relating to community economic development, including subgrants for program evaluation and economic impact analyses. 
(2)ExpenditureAmounts from grants under this section may be used directly by the eligible community-based economic development organization receiving the grant or redistributed by such recipient to other nonprofit, nongovernmental entities in grants, loans, loan guarantees, payments to reduce interest on loan guarantees, or other appropriate assistance, except that a recipient may not provide any such assistance from grant amounts to a private, for-profit entity. 
(d)Selection criteriaThe Secretary shall issue rules, guidelines, and procedures to provide for the selection of eligible community-based economic development organizations for grants under this section, based upon a determination of the relative effectiveness of such organizations in carrying out the purposes of this title. Such rules, guidelines, and procedures shall provide for consideration of the following factors: 
(1)The number of such organizations eligible to receive assistance under existing programs other than this section. 
(2)The extent to which grant amounts provided under this section will enhance the capabilities of community-based economic development organizations in underserved States and localities. 
(3)The extent to which an eligible community-based economic development organization applying for a grant does not have access to other traditional local financial sources. 
(4)The extent to which such an organization represents nonprofit, nongovernmental organizations that serve low-income communities and persons. 
(5)The extent to which such an organization will implement a plan to become financially sustainable. 
(e)AmountA grant under this section to a single grantee shall be in an amount that is not less than $250,000 and does not exceed $1,000,000. 
(f)Prohibition of matching funds requirementThe Secretary may not require a grantee under this section to provide amounts from sources other than this section to fund the specific activities to be carried out with grant amounts under this section. 
(g)Eligibility for community reinvestment Act creditsIn assessing and taking into account, under section 804(a) of the Community Reinvestment Act of 1977, the record of any regulated financial institution, the appropriate Federal financial supervisory agency (as defined in section 803(1) of such Act) may consider as a factor investments in community economic development projects of eligible community-based economic development organizations in determining whether the institution is meeting the credit needs of its community for purposes of such section 804(a). 
(h)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated for grants under this section $75,000,000 for each of fiscal years 2006, 2007, and 2008. 
(2)Set-aside for technical assistance and trainingOf the amount made available under this title for each fiscal year, $10,000,000 shall be available only for technical assistance and training activities, to be conducted by national community development organizations, state community development associations, or city community development associations, which have extensive nationwide partnerships and experience in working with community-based economic development organizations, as authorized by section 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), as in effect immediately before May 1, 2000. Of the amount reserved for use under this paragraph, not less than $4,000,000 shall be used for the support of development organizations in rural areas. 
103.Assessment of community-based economic development expertise 
(a)Capability studyThe Secretary shall conduct a study to assess the capability needs of community-based economic development organizations, which shall— 
(1)analyze, evaluate, and recommend processes to improve the administrative and operational capabilities of such organizations to acceptable levels of success in support of the role of the Federal Government in community economic development; and 
(2)assess the extent to which federal agencies can incorporate such organizations into the formulation of the strategic plans of funding agencies and, if the extent or quality of this type of involvement is satisfactory, can support the role of the Federal Government in community economic development.The Secretary shall submit a report regarding the results of the study under this subsection not later than the expiration of the 6-month period beginning on the date of the enactment of this Act. 
(b)Annual reports to CongressNot later than the first March 1 occurring after the end of each fiscal year for which amounts are made available for grants under section 3, the Secretary shall submit a report to the Congress, which shall include— 
(1)an evaluation of the progress made during such fiscal year to enhance the administrative and operational capabilities of community-based economic development organizations in support of the role of the Federal Government in community economic development; 
(2)an assessment of the extent to which Federal agencies have, during such fiscal year, involved community-based economic development organizations in responsibilities for carrying out community economic development programs administered by the agencies and delivering services under such programs that enhance the operational capabilities of the organizations; and 
(3)a plan for making recommendations for actions or measures to further involve community-based economic development organizations in the strategic operations of Federal agencies in support of community economic development. 
(c)Final evaluationThe Secretary shall select an independent entity that has experience with national community economic development activities, nonprofit community-based developers, and impact evaluation and analysis to conduct an evaluation of the impact of the grant program under section 3. The evaluation shall be conducted upon the termination of the program. Not later than 6 months after the conclusion of the last fiscal year for which amounts are made available for grants under section 3, the entity conducting the evaluation shall submit to the Secretary and the Congress a final report regarding the evaluation. 
104.Advisory Council 
(a)Establishment and dutiesThe Secretary shall establish an advisory council to be known as the Secretary’s Advisory Council on Community Economic Development (in this section referred to as the Advisory Council). The Advisory Council shall make recommendations to the Secretary on carrying out this title, including recommendations on developing plans under section 4(b)(3) and reviewing and making recommendations on such plans that have been developed. 
(b)MembershipThe Advisory Council shall consist of not less than 19 members, appointed by the Secretary, as follows: 
(1)Ex officio membersThe following members, who shall serve as nonvoting members: 
(A)The Secretary of Housing and Urban Development, or the designee of such Secretary. 
(B)The Secretary of Health and Human Services, or the designee of such Secretary. 
(C)The Assistant Secretary for Economic Development of the Department of Commerce, or the designee of the Assistant Secretary. 
(D)The Administrator of the Community Development Financial Institutions Fund, or the designee of the Administrator. 
(E)The Under Secretary of Agriculture for Rural Development, or the designee of the Under Secretary. 
(2)Other membersNo fewer than 14 members, who are not officers or employees of the Federal Government, who shall serve as voting members: 
(A)No fewer than 2 individuals who conduct research on community economic development activities. 
(B)No fewer than 2 individuals who are experts in community economic development financing. 
(C)No fewer than 3 individuals who are publicly elected officials. 
(D)No fewer than 7 individuals who are representatives of community-based economic development organizations that carry out community economic development activities. 
(c)Travel expensesMembers of the Advisory Council shall not receive any pay by reason of their service on the Advisory Council, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
105.Coordination with President’s annual budget requestThe President of the United States shall include, together with each annual budget of the United States Government required to be submitted under section 1105(a) of title 31, United States Code, a report regarding Federal financial support for community economic development that includes— 
(1)a detailed summary of the total level of funding committed to community-based economic development organizations throughout all Federal agencies; 
(2)a statement of projected funding levels for the grant program under section 102 of this Act for the upcoming fiscal year and each fiscal year thereafter until 2010, and projected funding levels for financial assistance for economic development activities for each Federal agency that provides such assistance; 
(3)an identification and analysis of the method (including grant agreements, procurement contracts, and cooperative agreements (as such terms are used in chapter 63 of title 31, United States Code) by which such financial assistance is provided for each such economic development activity; and 
(4)Recommendations for specific activities and measures to enhance community-based economic development capacity building in states having less concentrated economic and infrastructure resources and to strengthen nationwide community-based economic development. 
106.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)Community-based economic development organization 
(A)In generalFor purposes of this section, the term community-based economic development organization means a nonprofit, nongovernmental organization that— 
(i)has as its primary mission to serve, or provide investment capital for, low-income communities and low-income persons; and 
(ii) 
(I)maintains accountability to residents of low-income communities through their representation on any governing board of the organization or on any advisory board to the organization; or 
(II)maintains accountability to low-income communities by having a board primarily consisting of leaders of community-based development organizations from its region or State on its governing board. 
(B)Nondiscrimination against faith-based organizationsSuch term shall include any faith-based organization that complies with the requirements under clauses (i) and (ii) of subparagraph (A). 
(C)Treatment of community development financial institutionsThe requirements of subparagraph (A) shall be treated as met by any community development financial institution (as such term is defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702). 
(2)Community economic development projectThe term community economic development project means a project that involves— 
(A)investment in business enterprises, including investments in the form of loan origination, equity investment, and monetary assistance to home buyers or to business owners for business development projects; or 
(B)the construction or rehabilitation of facilities, including commercial or industrial facilities, homes, apartment buildings, and community parks. 
(3)Low-income communities and personsThe terms low-income communities and low-income persons shall have the meanings given such terms in section 45D of the Internal Revenue Code of 1986 (26 U.S.C. 45D). 
(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
IITax incentives for development projects in renewal, empowerment, and enterprise communities 
201.Housing infrastructure credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Housing infrastructure 
(a)Allowance of creditFor purposes of section 38, the housing infrastructure credit determined under this section for the taxable year is an amount equal to 50 percent of the aggregate bases of qualified housing infrastructure property placed in service by the taxpayer during the taxable year.  
(b)Qualified housing infrastructure propertyFor purposes of this subpart— 
(1)In generalThe term qualified housing infrastructure property means any housing infrastructure property— 
(A)which is property to which section 168 applies, 
(B)which is placed in service after the date of the enactment of this section, and 
(C)( 
i)the construction, reconstruction, or erection of which is completed by the taxpayer, or 
(ii)which is acquired by the taxpayer if the original use of such property commences with the taxpayer. 
(2)Housing infrastructure propertyFor purposes of this subsection, the term housing infrastructure property means property— 
(A)which is located in an empowerment zone, enterprise community, or renewal community, and 
(B)substantially all of the use of which is to provide water, sewer, electricity, or natural gas services to residences located in such a zone or community.Such term shall not include property which uses such services after the point of residential metering. 
(c)Certain rules not to apply 
(1)Recapture not to apply to dispositions to governmentSection 50(a) shall not apply to a disposition to a governmental unit. 
(2)Use by government permittedSection 50(b)(4) shall not apply.. 
(b)Credit to be part of general business creditSubsection (a) of section 38 of such Code is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20) the housing infrastructure credit determined under section 45J(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:  
 
Sec. 45J. Housing infrastructure. 
(d)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the the date of the enactment of the Revenue Reconciliation Act of 1990). 
202.Increase and extension of benefits for employment and certain investments 
(a)Credits for employment 
(1)Work opportunity credit 
(A)Credit doubledSubsection (b) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  
 
(4)Temporary doubling of creditIn the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010, this section shall be applied by doubling each of the dollar amounts in paragraph (3) and subsections (d)(7)(B)(ii) and (h)(1). . 
(B)ExtensionSubparagraph (B) of section 51(c)(4) of such Code is amended by striking December 31 2005 and inserting December 31, 2009. 
(2)Welfare-to-work credit 
(A)Temporary doubling of creditSection 51A of such Code is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f)Temporary doubling of creditIn the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010, this section shall be applied by doubling each of the dollar amounts in paragraphs (4) and (5)(C) of subsection (b). . 
(B)ExtensionSubsection (f) of section 51A of such Code is amended by striking December 31 2005 and inserting December 31, 2009. 
(3)Temporary doubling of empowerment zone employment creditSubsection (c) of section 1396 of such Code is amended by adding at the end the following new paragraph: 
 
(4)Temporary doubling of creditIn the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010, this section shall be applied by doubling the dollar amounts in paragraphs (2) and (3)(B).. 
(4)Temporary doubling of renewal community employment creditSubsection (b) of section 1400H of such Code is amended by adding at the end the following new flush sentence: 
In the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010, paragraph (2) shall be applied by substituting $20,000 for $10,000. . 
(5)Indian employment credit 
(A)Temporary increase in credit 
(i)In generalParagraph (3) of section 45A(b) of such Code is amended by inserting before the period ($25,000 in the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010). 
(ii)Conforming amendmentParagraph (2) of section 45A(c) of such Code is amended by adding at the end the following new sentence: In the case of individuals beginning work for the employer after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010, the limitation under the preceding sentence shall not be less than the limitation in effect under subsection (b)(3).. 
(B)ExtensionSubsection (f) of section 45A of such Code is amended by striking December 31 2005 and inserting December 31, 2009. 
(b)Deductions for expensing the cost of property 
(1)Increase in section 179 deduction 
(A)Dollar limitationParagraph (1) of section 179(b) of such Code is amended by striking the parenthetical and inserting ($125,000 in the case of taxable years beginning after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010). 
(B)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended by striking the parenthetical and inserting ($500,000 in the case of taxable years beginning after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010). 
(2)Increase in deduction for commercial revitalization 
(A)Dollar limitation per buildingParagraph (1) of section 1400I(c) of such Code is amended by inserting before the comma ($12,500,000 in the case of buildings placed in service after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before January 1, 2010). 
(B)Dollar limitation per renewal communitySubparagraph (A) of section 1400I(d)(2) of such Code is amended by striking $12,000,000 and inserting $12,000,000 ($15,000,000 in the case of calendar years ending after the date of the enactment of the Community Economic Development Expertise Enhancement Act of 2005 and before 2010). 
(3)Extension of special deduction for environmental remediationSubsection (h) of section 198 of such Code is amended by striking December 31 2005 and inserting December 31, 2009. 
(4)Extension of special deduction for property used on indian reservationsParagraph (8) of section 168(j) of such Code is amended by striking December 31 2005 and inserting December 31, 2009.  
 
